DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 9, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0205526 A1), hereinafter referred to as D1.
Regarding claim 1, 6, 9, and 14, D1 discloses a method and device for transmitting and receiving reference signals in a wireless communication system supporting unlicensed band, which comprises:
receiving RLM configuration information from a base station; identifying an RLM measurement time window, at least one position of a radio link monitoring-reference signal (RLM-RS) on the RLM measurement time window and a type of the RLM-RS for an out-of-synchronization (OOS) evaluation and an insynchronization (IS) evaluation based on the RLM configuration information (Referring to Figures 26 and 31, receiving configuration information for the DMTC with a section of 6 ms unit to discover a cell (RLM measurement time window).  
detecting at least one reference signal on the at least one identified position on the RLM measurement window (Referring to Figures 26 and 31, performing RRM measurements per the configuration.  See paragraphs 0380-0381.); and
performing the OOS evaluation or the IS evaluation by using the detected at least one reference signal based on the identified RLM measurement time window and the identified type of the reference signal (Referring to Figures 26 and 31, in a situation that the sufficient number of samples required for performing RRM measurement is not secured, the user equipment can inform the base station that a measurement result is incorrect (equivalent to the claimed OOS evaluation and IS evaluation) by forwarding additional information to the base station (performing OOS evaluation of the IS evaluation by using the detected at least one reference based on the identified RLM measurement time window and the identified type of the reference signal).
Regarding claims 2, 7, 10, and 15, D1 discloses wherein identifying the RLM measurement time window, the at least one position of the RLM-RS and the type of the reference signal comprises identifying which RLM-RS within or outside the RLM measurement time window is utilized for the OOS evaluation and the IS evaluation (Referring to Figures 26 and 31, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of You et al. (US 2017/0238272 A1), hereinafter referred to as D2.
Regarding claims 3, 8, and 11, D1 does not disclose detecting the at least one reference signal comprises detecting a plurality of synchronization signal blocks (SSBs) in the RLM measurement time window or a channel state information-reference signal (CSI-RS) out of the RLM measurement window as the at least one reference signal, and performing the OOS evaluation or the IS evaluation comprises: performing the OOS evaluation based on the plurality of SSBs detected in the RLM measurement time window; and performing the IS evaluation based on the plurality of SSBs detected in the RLM measurement time window or the CSI-RS detected out of the RLM measurement time window.
D2 teaches detecting a PSS (synchronization blocks), a UE may discern that a corresponding subframe is one of subframe 0 and subframe 5 because the PSS is transmitted every 5 ms (RLM measurement time window) but the UE cannot discern whether the subframe is subframe 0 or subframe 5. Accordingly, the UE cannot recognize the boundary of a radio frame only by the PSS. That is, frame synchronization cannot be acquired only by the PSS. The UE detects the boundary of a radio frame by detecting an SSS (synchronization blocks) which is transmitted twice in one radio frame with different sequences.  Synchronization (performing OOS evaluation based on the plurality of SSBs detected in the RLM measurement time window) is determined based upon the detected PSS and SSS.  See paragraphs 0075-0078.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the synchronization signaling of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to perform synchronization according to the well-known LTE-A standard.
Regarding claims 4 and 12, D1 does not disclose detecting a plurality of synchronization signal blocks (SSBs) as the at least one reference signal in the RLM measurement time window, and identifying at least one valid SSB among the plurality of SSBs.
D2 teaches detecting a PSS (synchronization blocks), a UE may discern that a corresponding subframe is one of subframe 0 and subframe 5 because the PSS is transmitted every 5 ms (RLM measurement time window) but the UE cannot discern whether the subframe is subframe 0 or subframe 5. Accordingly, the UE cannot recognize the boundary of a radio frame only by the PSS. That is, frame synchronization cannot be acquired only by the PSS. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the synchronization signaling of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to perform synchronization according to the well-known LTE-A standard.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Almalfouh et al. (US 2017/0311189 A1), hereinafter referred to as D3.
Regarding claim 5 and 13, D1 does not disclose identifying a first threshold value for the OOS evaluation and a second threshold value for the IS evaluation based on the RLM configuration information; and performing the OOS evaluation based on the first threshold or the IS evaluation based on the second threshold.
D3 teaches once the SNR of the CRS is determined, it may be compared to one or more SNR threshold values, and/or possibly mapped to a block error rate (BLER) of decoding a hypothetical control signal from the base station and then compared to one or more BLER thresholds, to determine whether the wireless device is in-sync (e.g., if the SNR/hypothetical BLER is better than an in-sync threshold, which may also be referred to as "Qin" herein) or out-of-sync (e.g., if the SNR/hypothetical BLER is worse than an out-of-sync threshold, which may also be referred to as "Qout" herein).  See paragraphs 0060-0064.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo et al. (US 2017/0223738 A1) = transmitting and receiving RLM to and from ENB and UE in a wireless communication system that supports carrier aggregation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462